DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 28, 2022, i.e., an updated version of the IDS submitted on May 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated September 28, 2022. Claims 1, 3, 6, 8, 11, 12, 14, 16, 19, 24, and 25 have been amended.
Upon entering the amendment, claims 1-26 remain pending. This communication is considered fully responsive and sets forth below.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-3, 5-8, 10-16, 18-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2021/0219329) in view of Ying et al. (US 10,575,299).
Regarding claim 1, Zhou et al. teach the method of wireless communication performed by a user equipment (UE) (paragraphs [0202] lines 1-16 & [0917] lines 1-10; Examiner’s Notes: UE2200 depicted in FIG. 22 teaches the limitation of “a user equipment (UE);” in fact, the process regards to the UE with a base station in the prior art teaches the limitation of “the method of wireless communication performed by a user equipment (UE)” in the instant application), comprising: 
selecting a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration (paragraphs [0464] lines 1-9 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, determining/selecting the HARQ ID for a communication between the UE and a base station based on a predefined configuration, i.e., SPS configuration, in the prior art teaches the limitation of “selecting a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration” in the instant application), 
the selection of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier (paragraph [0690] lines 1-17; Examiner’s Notes: the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “an offset applied for the determination of the HARQ process identifier;” in fact, determining/selecting the HARQ ID according to the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier” in the instant application).
Zhou et al. teach the method without explicitly teaching implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot.  
Ying et al. from the same or similar field of endeavor teach implementing fairness of the method, the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot (columns [21] line 65 – [22] line 19 & column [60] lines 53-65; Examiner’s Notes: offset value regards to the HARQ ID being associated with a slot in the prior art teaches the limitation of “an offset” in the instant application; in fact, determining/selecting the HARQ ID according to the offset value regards to a slot in the prior art teaches the limitation of “the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot” in the instant application), 
the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station (column [60] lines 53-65; Examiner’s Notes: SFN (System Flame Number(s)) in the prior art teaches the limitation of “a first system frame number of a set of system frame numbers” in the instant application; in fact, the slot associated with a SFN(s) regards to the communication between UE102 and gNB 160 illustrated in FIG. 1 of the prior art teaches the limitation of “the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station” in the instant application); and 
performing the communication in accordance with the HARQ process identifier (columns [21] line 65 – [22] line 19 & column [59] lines 39-59; Examiner’s Notes: UE102 performing communication regards to HARQ ID illustrated in FIG. 1 of the prior art teaches the limitation of “performing the communication in accordance with the HARQ process identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ying et al. in the system of Zhou et al. 
The motivation for implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot, is to further enhance the mechanism for configuring UE to receive an RRC message including first information containing a frequency hopping mode, a periodicity and a number of repetitions, and second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. 
Regarding claim 2, Zhou et al. further teach the method, wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the value/offset to avoid wasting resources, e.g., a retransmission, in the prior art teaches the limitation of “wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value” in the instant application).  
Regarding claim 3, Zhou et al. further teach the method, wherein the offset is a first offset (paragraph [0423] lines 1-12; Examiner’s Notes: initial value, i.e., R1, in the prior art teaches the limitation of “a fist offset” in the instant application), and 
wherein the HARQ process identifier is selected accordance with a second offset according to whether the communication is for the SPS configuration or the CG configuration (paragraph [0423] lines 1-12 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, UE determining the HARQ ID regards to a value, e.g., R2, based on a SPS configuration in the prior art teaches the limitation of “wherein the HARQ process identifier is selected accordance with a second offset according to whether the communication is for the SPS configuration or the CG configuration” in the instant application).  
Regarding claim 5, Zhou et al. further teach the method, wherein the offset is configured using radio resource control signaling or an activation downlink control information (paragraph [0202] lines 1-16; Examiner’s Notes: the activation DCI in the prior art teaches the limitation of “an activation downlink control information;” in fact, the activation DCI regards to the value/configuration of SPS in the prior art teaches the limitation of “wherein the offset is configured using radio resource control signaling or an activation downlink control information” in the instant application).  
Regarding claim 6, Zhou et al. further teach the method of wireless communication performed by a base station (paragraphs [0202] lines 1-16 & [0941] lines 1-8; Examiner’s Notes: base station 2300 depicted in FIG. 23 teaches the limitation of “a base station;” in fact, the process regards to the base station with a UE in the prior art teaches the limitation of “the method of wireless communication performed by a base station” in the instant application), comprising: 
selecting a hybrid automatic repeat request (HARQ) process identifier for a communication between the base station and a user equipment (UE) using a semi- persistent scheduling (SPS) configuration or a configured grant (CG) configuration (paragraphs [0464] lines 1-9 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, determining/selecting the HARQ ID for a communication between the base station and a UE based on a predefined configuration, i.e., SPS configuration in the prior art teaches the limitation of “determining a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration” in the instant application), 
wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier (paragraph [0690] lines 1-17; Examiner’s Notes: the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “an offset applied for the determination of the HARQ process identifier;” in fact, determining the HARQ ID according to the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier” in the instant application); and 
Zhou et al. teach the method without explicitly teaching implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot.  
Ying et al. from the same or similar field of endeavor teach implementing fairness of the method, the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot (columns [21] line 65 – [22] line 19 & column [60] lines 53-65; Examiner’s Notes: offset value regards to the HARQ ID being associated with a slot in the prior art teaches the limitation of “an offset” in the instant application; in fact, determining/selecting the HARQ ID according to the offset value regards to a slot in the prior art teaches the limitation of “the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot” in the instant application), 
the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station (column [60] lines 53-65; Examiner’s Notes: SFN (System Flame Number(s)) in the prior art teaches the limitation of “a first system frame number of a set of system frame numbers” in the instant application; in fact, the slot associated with a SFN(s) regards to the communication between UE102 and gNB 160 illustrated in FIG. 1 of the prior art teaches the limitation of “the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station” in the instant application); and 
performing the communication in accordance with the HARQ process identifier (columns [21] line 65 – [22] line 19 & column [59] lines 39-59; Examiner’s Notes: gNB160 performing communication regards to HARQ ID illustrated in FIG. 1 of the prior art teaches the limitation of “performing the communication in accordance with the HARQ process identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ying et al. in the system of Zhou et al. 
The motivation for implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot, is to further enhance the mechanism for configuring UE to receive an RRC message including first information containing a frequency hopping mode, a periodicity and a number of repetitions, and second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. 
Regarding claim 7, Zhou et al. further teach the method, wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the value/offset to avoid wasting resources, e.g., a retransmission, in the prior art teaches the limitation of “wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value” in the instant application).  
Regarding claim 8, Zhou et al. further teach the method, wherein the offset is a first offset (paragraph [0423] lines 1-12; Examiner’s Notes: initial value, i.e., R1, in the prior art teaches the limitation of “a fist offset” in the instant application), and 
wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration (paragraph [0423] lines 1-12 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, UE determining the HARQ ID regards to a value, e.g., R2, based on a SPS configuration in the prior art teaches the limitation of “wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration” in the instant application).  
Regarding claim 10, Zhou et al. further teach the method, wherein the offset is configured using radio resource control signaling or an activation downlink control information (paragraph [0202] lines 1-16; Examiner’s Notes: the activation DCI in the prior art teaches the limitation of “an activation downlink control information;” in fact, the activation DCI regards to the value/configuration of SPS in the prior art teaches the limitation of “wherein the offset is configured using radio resource control signaling or an activation downlink control information” in the instant application). 
Regarding claim 11, Zhou et al. further teach the method, wherein the offset is determined by the base station (paragraphs [0202] lines 1-16 & [0423] lines 1-12; Examiner’s Notes: the base station configuring SPS process, e.g., a scheduling period and an offset, in the prior art teaches the limitation of “wherein the offset is determined by the base station” in the instant application).  
Regarding claim 12, Zhou et al. further teach the method, wherein the offset comprises a first value for a set of system frame numbers before a system frame number wraparound value, and a second value for a set of system frame numbers after the system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the repetition number required for transmission in the prior art teaches the limitation of “a system frame number wraparound value;” the smaller value and the larger value teach the limitations of “a first value” and “a second value,” individually; in fact, the offset/value including a smaller value and a larger value regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “the offset comprises a first value for a set of system frame numbers before a system frame number wraparound value, and a second value for a set of system frame numbers after the system frame number wraparound value” in the instant application).  
Regarding claim 13, Zhou et al. further teach the method, wherein the offset comprises respective values for a plurality of sets of system frame numbers (paragraph [0423] lines 1-12; Examiner’s Notes: the offset/value including a smaller value and a larger value regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “the offset comprises respective values for a plurality of sets of system frame numbers” in the instant application), 
wherein each set of system frame numbers, of the plurality of sets of system frame numbers, comprises system frame numbers 0 through N, where N is a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the repetition number required for transmission, e.g., 128, in the prior art teaches the limitation of “a system frame number wraparound value;” in fact, the transmission frames, e.g., 0-128 frames regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “wherein each set of system frame numbers, of the plurality of sets of system frame numbers, comprises system frame numbers 0 through N, where N is a system frame number wraparound value” in the instant application).  
Regarding claim 14, Zhou et al. teach the user equipment (UE) for wireless communication (paragraphs [0202] lines 1-16 & [0917] lines 1-10; Examiner’s Notes: UE2200 depicted in FIG. 22 teaches the limitation of “a user equipment (UE);” in fact, the process regards to the UE with a base station in the prior art teaches the limitation of “user equipment (UE) for wireless communication” in the instant application), comprising: 
a memory (paragraph [0917] lines 1-10; Examiner’s Notes: memory 2202 in UE 2200 depicted in FIG. 22 teaches the limitation of “a memory” in the instant application); and 
one or more processors operatively coupled to the memory (paragraph [0917] lines 1-10; Examiner’s Notes: processor 2201 in UE 2200 depicted in FIG. 22 teaches the limitation of “one or more processors” in the instant application), the memory and the one or more processors configured to: 
determine a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration (paragraphs [0464] lines 1-9 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, determining the HARQ ID for a communication between the UE and a base station based on a predefined configuration, i.e., SPS configuration in the prior art teaches the limitation of “determine a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration” in the instant application), 
wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier (paragraph [0690] lines 1-17; Examiner’s Notes: the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “an offset applied for the determination of the HARQ process identifier;” in fact, determining the HARQ ID according to the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier” in the instant application); and 
Zhou et al. teach the UE without explicitly teaching implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot.  
Ying et al. from the same or similar field of endeavor teach implementing fairness of the method, the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot (columns [21] line 65 – [22] line 19 & column [60] lines 53-65; Examiner’s Notes: offset value regards to the HARQ ID being associated with a slot in the prior art teaches the limitation of “an offset” in the instant application; in fact, determining/selecting the HARQ ID according to the offset value regards to a slot in the prior art teaches the limitation of “the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot” in the instant application), 
the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station (column [60] lines 53-65; Examiner’s Notes: SFN (System Flame Number(s)) in the prior art teaches the limitation of “a first system frame number of a set of system frame numbers” in the instant application; in fact, the slot associated with a SFN(s) regards to the communication between UE102 and gNB 160 illustrated in FIG. 1 of the prior art teaches the limitation of “the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station” in the instant application); and 
performing the communication in accordance with the HARQ process identifier (columns [21] line 65 – [22] line 19 & column [59] lines 39-59; Examiner’s Notes: UE102 performing communication regards to HARQ ID illustrated in FIG. 1 of the prior art teaches the limitation of “performing the communication in accordance with the HARQ process identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ying et al. in the system of Zhou et al. 
The motivation for implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot, is to further enhance the mechanism for configuring UE to receive an RRC message including first information containing a frequency hopping mode, a periodicity and a number of repetitions, and second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. 
Regarding claim 15, Zhou et al. further teach the UE, wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the value/offset to avoid wasting resources, e.g., a retransmission, in the prior art teaches the limitation of “wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value” in the instant application).  
Regarding claim 16, Zhou et al. further teach the UE, wherein the offset is a first offset (paragraph [0423] lines 1-12; Examiner’s Notes: initial value, i.e., R1, in the prior art teaches the limitation of “a fist offset” in the instant application), and 
wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration (paragraph [0423] lines 1-12 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, UE determining the HARQ ID regards to a value, e.g., R2, based on a SPS configuration in the prior art teaches the limitation of “wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration” in the instant application).  
Regarding claim 18, Zhou et al. further teach the UE, wherein the offset is configured using radio resource control signaling or an activation downlink control information (paragraph [0202] lines 1-16; Examiner’s Notes: the activation DCI in the prior art teaches the limitation of “an activation downlink control information;” in fact, the activation DCI regards to the value/configuration of SPS in the prior art teaches the limitation of “wherein the offset is configured using radio resource control signaling or an activation downlink control information” in the instant application).  
Regarding claim 19, Zhou et al. teach the base station for wireless communication (paragraphs [0202] lines 1-16 & [0941] lines 1-8; Examiner’s Notes: base station 2300 depicted in FIG. 23 teaches the limitation of “a base station;” in fact, the process regards to the base station with a UE in the prior art teaches the limitation of “the base station for wireless communication” in the instant application), comprising: 
a memory (paragraph [0941] lines 1-8; Examiner’s Notes: memory 2302 in base station 2300 depicted in FIG. 23 teaches the limitation of “a memory” in the instant application); and 
one or more processors operatively coupled to the memory (paragraph [0941] lines 1-8; Examiner’s Notes: processor 2301 in base station 2300 depicted in FIG. 23 teaches the limitation of “one or more processors” in the instant application), the memory and the one or more processors configured to: 
determine a hybrid automatic repeat request (HARQ) process identifier for a communication between the base station and a user equipment (UE) using a semi- persistent scheduling (SPS) configuration or a configured grant (CG) configuration (paragraphs [0464] lines 1-9 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, determining the HARQ ID for a communication between the base station and a UE based on a predefined configuration, i.e., SPS configuration in the prior art teaches the limitation of “determine a hybrid automatic repeat request (HARQ) process identifier for a communication between the UE and a base station using a semi-persistent scheduling (SPS) configuration or a configured grant (CG) configuration” in the instant application), 
wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier (paragraph [0690] lines 1-17; Examiner’s Notes: the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “an offset applied for the determination of the HARQ process identifier;” in fact, determining the HARQ ID according to the offset regards to a number of repetitions for the HARQ process in the prior art teaches the limitation of “wherein the determination of the HARQ process identifier is based at least in part on an offset applied for the determination of the HARQ process identifier” in the instant application); and 
Zhou et al. teach the base station without explicitly teaching implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot.  
Ying et al. from the same or similar field of endeavor teach implementing fairness of the method, the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot (columns [21] line 65 – [22] line 19 & column [60] lines 53-65; Examiner’s Notes: offset value regards to the HARQ ID being associated with a slot in the prior art teaches the limitation of “an offset” in the instant application; in fact, determining/selecting the HARQ ID according to the offset value regards to a slot in the prior art teaches the limitation of “the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot” in the instant application), 
the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station (column [60] lines 53-65; Examiner’s Notes: SFN (System Flame Number(s)) in the prior art teaches the limitation of “a first system frame number of a set of system frame numbers” in the instant application; in fact, the slot associated with a SFN(s) regards to the communication between UE102 and gNB 160 illustrated in FIG. 1 of the prior art teaches the limitation of “the first slot being associated with a first system frame number of a set of system frame numbers associated with the communication between the UE and the base station” in the instant application); and 
performing the communication in accordance with the HARQ process identifier (columns [21] line 65 – [22] line 19 & column [59] lines 39-59; Examiner’s Notes: gNB160 performing communication regards to HARQ ID illustrated in FIG. 1 of the prior art teaches the limitation of “performing the communication in accordance with the HARQ process identifier” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ying et al. in the system of Zhou et al. 
The motivation for implementing the selection of the HARQ process identifier associated at least in part with an offset applied to the HARQ process identifier in accordance with the HARQ process identifier being associated with a first slot, is to further enhance the mechanism for configuring UE to receive an RRC message including first information containing a frequency hopping mode, a periodicity and a number of repetitions, and second information containing a slot offset, a time domain allocation indicating a start symbol and a length, a frequency domain allocation, and a frequency hopping offset. 
Regarding claim 20, Zhou et al. further teach the base station, wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the value/offset to avoid wasting resources, e.g., a retransmission, in the prior art teaches the limitation of “wherein the offset prevents a repetition or an incomplete cycle associated with a system frame number wraparound value” in the instant application).  
Regarding claim 21, Zhou et al. further teach the base station, wherein the offset is a first offset (paragraph [0423] lines 1-12; Examiner’s Notes: initial value, i.e., R1, in the prior art teaches the limitation of “a fist offset” in the instant application), and 
wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration (paragraph [0423] lines 1-12 & [0579] lines 1-11; Examiner’s Notes: the HARQ ID in the prior art teaches the limitation of “a hybrid automatic repeat request (HARQ) process identifier;” the SPS configuration in the prior art teaches the limitation of “a semi-persistent scheduling (SPS) configuration;” in fact, UE determining the HARQ ID regards to a value, e.g., R2, based on a SPS configuration in the prior art teaches the limitation of “wherein determining the HARQ process identifier is based at least in part on a second offset that is based at least in part on whether the communication is for the SPS configuration or the CG configuration” in the instant application).  
Regarding claim 23, Zhou et al. further teach the base station, wherein the offset is configured using radio resource control signaling or an activation downlink control information (paragraph [0202] lines 1-16; Examiner’s Notes: the activation DCI in the prior art teaches the limitation of “an activation downlink control information;” in fact, the activation DCI regards to the value/configuration of SPS in the prior art teaches the limitation of “wherein the offset is configured using radio resource control signaling or an activation downlink control information” in the instant application). 
Regarding claim 24, Zhou et al. further teach the base station, wherein the offset is determined by the base station (paragraphs [0202] lines 1-16 & [0423] lines 1-12; Examiner’s Notes: the base station configuring SPS process, e.g., a scheduling period and an offset, in the prior art teaches the limitation of “wherein the offset is determined by the base station” in the instant application).  
Regarding claim 25, Zhou et al. further teach the base station, wherein the offset comprises a first value for a set of system frame numbers before a system frame number wraparound value, and a second value for a set of system frame numbers after the system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the repetition number required for transmission in the prior art teaches the limitation of “a system frame number wraparound value;” the smaller value and the larger value teach the limitations of “a first value” and “a second value,” individually; in fact, the offset/value including a smaller value and a larger value regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “the offset comprises a first value for a set of system frame numbers before a system frame number wraparound value, and a second value for a set of system frame numbers after the system frame number wraparound value” in the instant application).  
Regarding claim 26, Zhou et al. further teach the base station, wherein the offset comprises respective values for a plurality of sets of system frame numbers (paragraph [0423] lines 1-12; Examiner’s Notes: the offset/value including a smaller value and a larger value regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “the offset comprises respective values for a plurality of sets of system frame numbers” in the instant application), 
wherein each set of system frame numbers, of the plurality of sets of system frame numbers, comprises system frame numbers 0 through N, where N is a system frame number wraparound value (paragraph [0423] lines 1-12; Examiner’s Notes: the repetition number required for transmission, e.g., 128, in the prior art teaches the limitation of “a system frame number wraparound value;” in fact, the transmission frames, e.g., 0-128 frames regards to the number of repetitions for the HARQ process in the prior teaches the limitation of “wherein each set of system frame numbers, of the plurality of sets of system frame numbers, comprises system frame numbers 0 through N, where N is a system frame number wraparound value” in the instant application). 

Allowable Subject Matter
7.	Claims 4, 9, 17, and 22 are objected to as being dependent upon a rejected base claim 1, 6, 14, or 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 4, the prior art in single or in combination fails to teach "wherein the first offset is associated with the SPS configuration and the second offset is associated with the CG configuration,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 9, 17, and 22.

Response to Remarks/Arguments
8.	Claims Art Rejections: in the Response filed September 28, 2022, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473